                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JUAN MONTENEGRO,                                  Case No. 1:19-cv-00430-DAD-SAB (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                INMATE JUAN MONTENEGRO, CDCR
                                                   #F-89617
 DAVID MOORE, et al.,
                                                   DATE: November 8, 2019
                        Defendants.                TIME: 8:30 a.m.
                                                   LOCATION: California State Prison,
                                                   Corcoran

        Inmate Juan Montenegro, CDCR #F-89617, a necessary and material witness on his own
behalf in proceedings in a settlement conference on November 8, 2019, is confined at California
Correctional Institution (CCI), 24900 Highway 202, Tehachapi, CA 93561, in the custody of the
Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate at the California State
Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on Friday, November 8,
2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: Warden, CCI

         WE COMMAND you to produce the inmate named above, along with his legal property,
to testify before the United States District Court at the time and place above, and from day to day
until completion of the proceedings, or as ordered by the court; and thereafter to return the inmate
to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     October 8, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
